Citation Nr: 0028258	
Decision Date: 10/26/00    Archive Date: 11/01/00

DOCKET NO.  99-12 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a compensable evaluation for residuals of a 
right inguinal herniorrhaphy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
December 1981.  This case came before the Board of Veterans' 
Appeals (Board) on appeal of a March 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada, which granted entitlement to service 
connection for status post right inguinal herniorrhaphy and 
assigned a noncompensable evaluation effective August 3, 
1998.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable determination of the original rating issue on 
appeal has been obtained.

2.  The residuals of the veteran's right inguinal 
herniorrhaphy are productive of pain on exertion; the hernia 
has not recurred.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for residuals of a 
right inguinal herniorrhaphy have been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.114, 
Diagnostic Code 7338, § 4.118, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  Additionally, the facts 
relevant to this claim have been properly developed and the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).




Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes, nor has the Board found any of the historical 
evidence in this case to be of sufficient significance to 
warrant a specific discussion herein.

On VA examination in September 1998, the veteran complained 
of right groin pain, which he described as constant and 
squeezing in nature.  He rated the pain 7-8 out of 10 (with 
10 being unbearable pain); the pain occurred when he lifted 
heavy objects or exerted himself physically.  Physical 
examination revealed a 6 inch linear scar over the right 
groin.  The scar was described as nontender, smooth, 
depressed, hypopigmented in comparison to the surrounding 
tissue, and nonadherent to the underlying tissue.  The 
diagnosis was right inguinal hernia status post 
herniorrhaphy, residual scar and exertional pain.

The veteran testified at a personal hearing before the 
undersigned sitting at the RO that he worked as a self-
employed electrical contractor; that he had right groin pain 
on lifting more than about 60 or 65 pounds; and that he 
sometimes had problems with walking and knee discomfort, 
possibly related to his groin pain.

Analysis

The veteran's claim is an original claim that was placed in 
appellate status by a Notice of Disagreement expressing 
disagreement with an initial rating award.  The rule from 
Francisco v. Brown, 7 Vet.App. 55, 58 (1994) (Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance.) is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  

A noncompensable evaluation is assigned for an inguinal 
hernia that is small, reducible, or without true hernia 
protrusion, or that is not operated but is remediable; a 10 
percent evaluation is warranted for an inguinal hernia that 
is postoperative recurrent, readily reducible and well 
supported by a truss or belt; a 30 percent evaluation is 
warranted for an inguinal hernia that is small, postoperative 
recurrent, or unoperated irremediable, not well supported by 
a truss, or not readily reducible.  38 C.F.R. § 4.114, 
Diagnostic Code 7338.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The evidence reflects that there is no recurrence of the 
veteran's inguinal hernia.  Therefore, the disability does 
not warrant a compensable evaluation under Diagnostic Code 
7338.

Although the VA examination disclosed that the herniorrhaphy 
scar is nontender, the veteran complained of exertional pain 
and the examiner essentially concluded that the residuals of 
the right inguinal herniorrhaphy are productive of exertional 
pain.  Therefore, the Board concludes that the disability 
warrants a 10 percent evaluation by analogy to a tender and 
painful scar.  38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 
7804.  

The Board notes that the VA examination did not disclose any 
functional impairment due to the residual scar nor did it 
reveal any other functional impairment which would warrant an 
evaluation in excess of 10 percent or a separate compensable 
evaluation.  Moreover, there is no other objective evidence 
of such impairment.  

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  
The record does not show that the veteran has required recent 
frequent hospitalizations for the disability or that the 
manifestations of the disability are unusual or exceptional.  
Moreover, the evidence does not show that the disability 
causes marked interference with employment, although there is 
evidence of some interference with employment.  In sum, there 
is no indication in the record that the average industrial 
impairment resulting from the disability would be in excess 
of that contemplated by the 10 percent rating granted in this 
decision.  Therefore, the Board has determined that referral 
of the case for extra-schedular consideration is not in 
order.


ORDER

A 10 percent evaluation for residuals of a right inguinal 
herniorrhaphy is granted, subject to the criteria applicable 
to the payment of monetary benefits.



		
	Shane A. Durkin
	Veterans Law Judge
	Board of Veterans' Appeals




 

